283 F.2d 112
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL UNION NO. 1842, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO, Respondent.
No. 14069.
United States Court of Appeals Sixth Circuit.
October 20, 1960.

Robert Sewell, National Labor Relations Board, Washington, D. C., Stuart Rothman, General Counsel, Thomas J. McDermott, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Frederick U. Reel and Robert Sewell, Attorneys, National Labor Relations Board, Washington, D. C., on brief, for petitioner.
Richard C. Curry, Cincinnati, Ohio, Curry & Alaimo, by Richard C. Curry, Cincinnati, Ohio, on brief, for respondent.
Before MILLER, CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
In this proceeding to enforce the order of the National Labor Relations Board, the Board adopted the finding of the Trial Examiner that the respondent union caused the discharge by the employer of an employee Klopp for reasons other than his failure to tender periodic dues, in violation of Section 8(b) (1) (A) and (2) of the National Labor Relations Act, 29 U.S.C.A. § 158(b) (1) (A) (2).


2
The Board ordered respondent to cease and desist from violating Section 8(b) (2) and from in any like or related manner restraining or coercing employees in the exercise of the rights guaranteed in Section 7 of the Act, 29 U.S.C.A. § 157, except to the extent that such rights may be affected by an agreement requiring membership in a labor organization as a condition of employment, as authorized in Section 8(a)(3) of the Act. It also ordered respondent to make whole the employee discharged for loss of pay suffered thereby, and to post appropriate notices.


3
The credibility of the witnesses and the reasonable inferences to be drawn from the evidence are matters for determination by the Board. United Fireworks Mfg. Co. v. N.L.R.B., 6 Cir., 252 F.2d 428, 430. We are of the opinion that the findings are supported by substantial evidence on the record considered as a whole and must be accepted on this review. N.L.R.B. v. Bishop, 6 Cir., 228 F.2d 68, 70; N.L.R.B. v. Aluminum Workers, etc., 7 Cir., 230 F.2d 515, 520.


4
The order of the Board based on such findings is not erroneous, and it is decreed that said order be enforced.